Exhibit 10.16


 

 
DYNEX CAPITAL, INC.
2009 STOCK AND INCENTIVE PLAN


FORM OF
RESTRICTED STOCK AGREEMENT
FOR EXECUTIVE OFFICERS




This Restricted Stock Agreement (“Agreement”), which includes the attached Terms
and Conditions, confirms the grant of restricted stock (the “Award”) by DYNEX
CAPITAL, INC. (the “Company”), to <<name>> (“Employee”), under the Dynex
Capital, Inc. 2009 Stock and Incentive Plan (the “Plan”) as follows:




Date of Grant:
 
<< grant date>> (“Award Date”)
Number of Shares:
 
<< number of shares>> shares (“Award Shares”)
Vesting:
 
<<insert vesting schedule>>, subject to the Terms and Conditions.

The Award is subject to the terms and conditions of the Plan and this Agreement,
which includes the attached Terms and Conditions.


By signing below, the Company and Employee agree to the terms and conditions of
this Agreement.


 
 


 

 DYNEX CAPITAL, INC.    EMPLOYEE                    << name>>    << name>>
<<title>>
                 Date    Date

 



 
 
 

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS


The following terms and conditions apply to the Award of restricted stock
granted to Employee by the Company as specified on the preceding page (the
“Summary Page”), which is an integral part of this Agreement.


1.Award of Shares.  Under the terms of the Plan, the Committee has granted to
Employee the Award of restricted stock, effective on the Award Date.


2.Period of Restriction and Vesting in the Award Shares.  


(a)  
Subject to earlier vesting or forfeiture as provided below, the period of
restriction (the “Period of Restriction”) applicable to [Use for Installment
Vesting Only: each portion of] the Award Shares is the period from the Award
Date through the date[s] provided on the Summary Page, provided Employee remains
employed with the Company or any Related Entity through such date.



(b)  
Except as contemplated in Paragraph 2(c), the Award Shares, and the rights and
privileges conferred hereby, may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, otherwise than by will or by the laws of
descent and distribution, and shall not be subject to execution, attachment or
similar process, during the Period of Restriction.  Except as otherwise provided
pursuant to Paragraph 2(c), the Award Shares as determined pursuant to Paragraph
2(a) shall become freely transferable by Employee as of the last day of the [Use
for Installment Vesting Only: relevant] Period of Restriction.



(c)  
Subject to earlier forfeiture as provided in Paragraph 6 below, in the event a
Vesting Acceleration Event occurs while Employee is an employee of the Company
or a Related Entity and prior to the end of the Period of Restriction [Use for
Installment Vesting Only: applicable to any portion of the Award Shares],
immediate vesting shall occur and the Period of Restriction shall end for [Use
for Installment Vesting Only: such portion of] the Award Shares, and the Award
Shares shall be free of restrictions and freely transferable on the date of such
Vesting Acceleration Event.



(d)  
The following terms have the following meanings for purposes hereof:



(i)  
“Cause” shall have the meaning set forth in any written employment or severance
agreement between the Employee and the Company in effect at the time of the
termination (the “Employment Agreement”) or, if none, shall mean(A)  the
continued failure of Employee to perform substantially Employee’s duties with
the Company (other than any such failure resulting from incapacity due to
physical or mental illness), if, within 30 days of receiving a written demand
for substantial performance from the Board, Chief Executive Officer, President,
or Chief Operating Officer of the Company which specifically identifies the
manner in which Employee has not substantially performed his duties, Employee
shall have failed to cure such performance or to take measures to cure the
performance, or (B)  the engaging by Employee in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.  



(ii)  
“Vesting Acceleration Event” shall mean the occurrence of a Change in Control
(as defined in the Plan), the Employee’s termination of employment due to
becoming “disabled” (as defined in the Employment Agreement or, if none, for
purposes of Section 22(e)(3) of the Internal Revenue Code), the Employee’s
death, the Employee’s retirement, with the consent of the Committee or its
delegate, at or after age sixty-five (65) where there is no Cause (as defined
herein) for the Company to terminate theEmployee’s employment, the termination
of the Employee’s employment with the Company and any Related Entity by the
Company other than for Cause (as defined


 
- 1 -

--------------------------------------------------------------------------------

 


 
herein), the termination of the Employee’s employment with the Company and any
Related Entity by the Employee for “good reason” (as defined in the Employment
Agreement) but only if the Employee has an Employment Agreement that is in
effect at the time of termination and the Employment Agreement defines the term
“good reason”.



3.Stock Certificates.  


(a)  
The Company shall issue the Award Shares either: (i) in certificate form, or
(ii) in book-entry form, registered in the name of Employee with notations as to
any restrictions on transfer imposed under this Agreement.



(b)  
Any certificates representing [Use for Installment Vesting Only: any of] the
Award Shares shall be held by the Company until the Period of Restriction with
respect to [Use for Installment Vesting Only: any of] the Award Shares lapses or
until the Award Shares are forfeited hereunder.  During the Period of
Restriction, any Award Shares issued in book-entry form shall be subject to the
following legend and any certificates representing the Award Shares shall bear
the following legend:



The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Dynex Capital, Inc. 2009
Stock and Incentive Plan and in a Restricted Stock Agreement dated <<grant
date>>.  A copy of the Plan and such Restricted Stock Agreement may be obtained
from the Secretary of Dynex Capital, Inc.


(c)  
Promptly after the Period of Restriction lapses for any of the Award Shares, the
Company shall either remove the relevant notations for such Award Shares issued
in book-entry form or deliver to Employee a certificate(s) evidencing the number
of Award Shares as to which the Period of Restriction has lapsed.



(d)  
By execution of this Agreement (which shall constitute the Stock Power
contemplated in the Plan), Employee hereby appoints the Secretary of the
Company, with full power of substitution, as Employee’s attorney in fact with
power and authority in the name and on behalf of Employee to take any action and
execute all documents and instruments, including without limitation stock
powers, which may be necessary to transfer any forfeited Award Shares (or shares
otherwise reacquired or withheld by the Company hereunder), to the Company as
may be required pursuant to the Plan or this Agreement.



4.Voting Rights.  During the Period of Restriction, Employee may exercise full
voting rights with respect to all of the Award Shares.


5.Dividends and Other Distributions.  During the Period of Restriction, all
dividends and other distributions paid with respect to the Award Shares in the
Company’s Common Stock or other securities of the Company shall be registered in
the name of Employee and held by the Company until payable or forfeited pursuant
hereto.  Such stock dividends and other stock distributions shall be subject to
the same restrictions on transferability, forfeiture, and vesting as the Award
Shares with respect to which they were paid and shall, to the extent vested, be
paid when and to the extent the underlying Award Shares are vested and freed of
restrictions.  Dividends paid in cash shall be paid to Employee at the same time
as they are paid to other shareholders of the Company and shall not be subject
to any restrictions under this Agreement.

 
- 2 -

--------------------------------------------------------------------------------

 

6.Forfeiture on Termination of Employment. If Employee’s employment with the
Company and any Related Entities terminates for any reason prior to the end of
the Period of Restriction and Paragraph 2(c) does not apply or has not applied
[Use for Installment Vesting Only: for any portion of the Award Shares], then
any Award Shares subject to restrictions at the date of such termination of
Employee’s employment shall be forfeited to the Company immediately upon such
termination.  For purposes of this Agreement, transfer of employment among the
Company and any Related Entities shall not be considered a termination of
employment.  The Committee shall have absolute discretion, subject to applicable
law, to determine whether a termination of Employee’s employment or authorized
leave of absence or absence due to military or government service is to be
considered as retirement for purposes of this Agreement and whether an
authorized leave of absence or absence due to military or government service
shall constitute a termination of employment for purposes of this Agreement.


7.Withholding Taxes.  The Company, or any Related Entity, shall have the right
to retain and withhold the amount of taxes required by any government to be
withheld or otherwise deducted and paid with respect to the Award Shares.  The
Committee may require Employee or any successor in interest to pay or reimburse
the Company, or any Related Entity, for any such taxes required to be withheld
by the Company, or any Related Entity, and to withhold any distribution in whole
or in part until the Company, or any Related Entity, is so paid or
reimbursed.  In lieu thereof, the Company, or any Related Entity, shall have the
right to withhold from any other cash amounts due or to become due from the
Company, or any Related Entity, to or with respect to Employee an amount equal
to such taxes required to be withheld by the Company, or any Related Entity, to
pay or reimburse the Company, or any Related Entity, for any such taxes or to
retain and withhold a number of shares of the Company’s Common Stock having a
market value not less than the amount of such taxes and cancel any such shares
so withheld in order to pay or reimburse the Company, or any Related Entity, for
any such taxes.  Employee or any successor in interest is authorized to deliver
shares of the Company’s Common Stock in satisfaction of minimum statutorily
required tax withholding obligations.


8.Plan.  This Award is granted pursuant to the Plan and is subject to the terms
thereof.  A copy of the Plan has been provided to the Employee, and the Employee
acknowledges receipt thereof.  


9.Notices.  Any notice to the Company required under or relating to this
Agreement shall be in writing (which may be an electronic writing) and addressed
to:


Dynex Capital, Inc.
4991 Lake Brook Drive, Suite 100
Glen Allen, VA 23060
Attention:  Secretary


Any notice to the Employee required under or relating to this Agreement shall be
in writing (which may be an electronic writing) and addressed to the Employee at
his or her address as it appears on the records of the Company.


10.Construction and Capitalized Terms.  This Agreement shall be administered,
interpreted and construed in accordance with the applicable provisions of the
Plan.  Capitalized terms in this Agreement have the meaning assigned to them in
the Plan, unless this Agreement provides, or the context requires, otherwise.



 
- 3 -

--------------------------------------------------------------------------------

 
